Exhibit 10.3
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (“Security Agreement”) is entered into as of April 21,
2015 (“Effective Date”), by and among the Pension Benefit Guaranty Corporation
(“PBGC”), a wholly-owned United States government corporation and agency created
by Title IV of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), Evans & Sutherland Computer Corporation (“E&S”), and its wholly owned
subsidiary, Spitz, Inc. (“Spitz”, and collectively with E&S, the “Obligors”; the
Obligors, collectively with PBGC, the “Parties”).
 
RECITALS
 
A.           E&S, a Utah corporation which maintains its headquarters in Salt
Lake City, Utah, and Spitz, a Delaware corporation which maintains its
headquarters in Chadds Ford, Pennsylvania, engage in the production and sale of
visual display systems.
 
B.           E&S sponsored the Evans & Sutherland Computer Corporation Pension
Plan (the “Plan”).  The Plan terminated under 29 U.S.C. § 1341(c) with a
termination date under 29 U.S.C. § 1348 of March 8, 2013.
 
C.           On the Effective Date, the Parties entered into a settlement
agreement (the “Settlement Agreement”), pursuant to which the Obligors agreed
to, among other things, make certain Installment payments to PBGC on account of
the Plan’s termination and to grant the security interest provided for in the
operative provisions of this Security Agreement in order to secure the Obligors’
payment and performance of the Secured Obligations.
 
OPERATIVE PROVISIONS
 
NOW, THEREFORE, for valuable consideration, receipt of which is acknowledged,
the Parties agree as follows:
 
1.           Definitions
 
(a)           Capitalized Terms Not Defined Herein.  Terms defined in the
Settlement Agreement or the UCC (as defined below) which are not otherwise
defined in this Security Agreement have the meanings provided therein.
 
(b)           Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the preamble, Recitals
or elsewhere in this Security Agreement, the following terms shall have the
following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document or statute (such as the UCC) is specifically referenced.
 
 
 

--------------------------------------------------------------------------------

 
 
“Assigned Contracts” means, collectively, all of each Obligor’s rights and
remedies under, and all moneys and claims for money due or to become due to such
Obligor under any material contracts (except Excluded Contracts) including all
rights and claims of each Obligor now or hereafter existing:  (a) under any
insurance, indemnities, warranties, and guarantees provided for or arising out
of or in connection with any of the foregoing agreements; (b) for any damages
arising out of or for breach or default under or in connection with any of the
foregoing contracts; (c) to all other amounts from time to time paid or payable
under or in connection with any of the foregoing agreements; and (d) to exercise
or enforce any and all covenants, remedies, powers and privileges
thereunder.  Notwithstanding the foregoing, any and all payments or other
amounts or assets received by either Obligor under an Excluded Contract
(“Excluded Contract Proceeds”) shall be Collateral.
 
“BMT” means The Bryn Mawr Trust Company and its successors and assigns.
 
“BMT Intercreditor Agreement” means the Intercreditor Agreement between BMT and
PBGC entered into on or about the date hereof.
 
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended.
 
“Collateral” shall have the meaning set forth in Section 2.
 
“Commercial Tort Claims” means those certain currently existing commercial tort
claims, as defined in the UCC, including each commercial tort claim specifically
described in Schedule 3(h).
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
 
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Disclosed Liens” shall have the meaning set forth in Section 3(a).
 
“Documents” shall have the meaning set forth in Article 9 of the UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
 
 
2

--------------------------------------------------------------------------------

 
 
“Excluded Contract” means each contract in which any Obligor now or hereafter
has rights, to the extent in each case, a security interest may not be granted
by such Obligor in such contract as a matter of applicable law, or under the
effective terms of the governing document applicable thereto, without the
consent of one or more parties thereto other than any Obligor, but only for so
long as such consent has not been obtained, provided however, that the Obligors
shall use best efforts to avoid the requirement of third party consents in each
after-acquired contract.
 
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
 
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.
 
“Goods” shall have the meaning set forth in Article 9 of the UCC.
 
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
 
“Intercreditor Agreements” means the BMT Intercreditor Agreement and the KeyBank
Intercreditor Agreement.
 
“Inventory” shall have the meaning set forth in Article 9 of the UCC
 
“KeyBank” means KeyBank National Association and its successors and assigns.
 
“KeyBank Intercreditor Agreement” means the Lien Subordination Agreement between
Keybank and PBGC entered into on or about the date hereof.
 
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
 
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.
 
 
3

--------------------------------------------------------------------------------

 
 
“PBGC Settlement Documents” shall mean, collectively, the Settlement Agreement,
this Security Agreement, and all other mortgages, deeds of trust, agreements,
documents and instruments at any time executed or delivered by one or more
Obligors or any other Person to, with or in favor of PBGC in connection with or
related to the Settlement Agreement, as all of the foregoing now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.  For the avoidance of doubt, the Intercreditor Agreements are not PBGC
Settlement Documents.
 
“Permitted Liens” means any of the following: (1) liens of carriers,
warehousemen, landlords, mechanics, laborers, materialmen, and other similar
persons arising by law in the ordinary course of business securing obligations
which are (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, with adequate reserves having been established therefor
in accordance with U.S. GAAP, which proceedings have the effect of preventing
for the foreseeable future the forfeiture or sale of the Collateral subject to
such liens; (2) liens for taxes which are (i) not yet delinquent or (ii) being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with U.S. GAAP; (3) good
faith pledges or grants of security interests to secure statutory obligations,
surety, appeal, indemnity, performance or other similar bonds—including letters
of credit—required in the ordinary course of the Obligors’ business and not in
connection with the borrowing of money, provided that in each case the
obligation secured is not overdue or, if overdue, is being diligently contested
in good faith by appropriate actions or proceedings and adequate reserves have
been established in accordance with U.S. GAAP with respect to such obligation;
(4) purchase-money or capital lease liens in equipment and related software and
the proceeds thereof so long as such lien attaches only to the asset purchased
or acquired and such proceeds; (5) judgments that have not become final and are
being appealed in good faith and have been properly secured or bonded pending
the resolution thereof; (6) Disclosed Liens; and (7) the Senior Liens.
 
“Person” shall have the meaning set forth in Article 1 of the UCC.
 
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Obligors constituting Collateral, whether or not physically
delivered to PBGC pursuant to this Security Agreement.
 
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.
 
“Secured Obligations” means the Installments and all of the Obligors’ other
obligations under this Security Agreement and each other PBGC Settlement
Document.
 
“Senior Creditor” means each of BMT and KeyBank and “Senior Creditors” means
both of them.
 
“Senior Liens” means those liens and security interests in any or all of the
Collateral in favor of BMT or KeyBank now or hereafter securing Senior
Obligations.
 
“Senior Obligations” means in the case of BMT, Loan Debt (as defined in the BMT
Intercreditor Agreement) and in the case of KeyBank Bank Indebtedness secured by
Bank Collateral (as such terms are defined in the KeyBank Intercreditor
Agreement).  The Senior Obligations exclude any and all Excess Loan Debt as
defined in the BMT Intercreditor Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which either of the Obligors shall
receive or shall become entitled to receive for any reason whatsoever with
respect to, in substitution for or in exchange for any securities or other
ownership interests in a corporation, partnership, joint venture or limited
liability company constituting Collateral and any securities, any right to
receive securities and any right to receive earnings, in which the Obligors now
have or hereafter acquire any right, issued by an issuer of such securities.
 
“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.
 
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Utah; provided that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection or the priority of a
security interest in any Collateral or the availability of any remedy hereunder
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Utah, “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or priority or availability of such
remedy, as the case may be.
 
“U.S. GAAP” means United States Generally Accepted Accounting Principles,
applied on a basis consistent with the preparation of Obligors’ most recent
audited financial statements.
 
2.           Grant of Security Interest.  Each Obligor hereby pledges, assigns
and grants to PBGC a security interest in all of such Obligor’s right, title and
interest in, to and under all personal property and other assets, whether now
owned by or owing to, or hereafter acquired by or arising in favor of such
Obligor (including under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, such Obligor, and regardless
of where located (collectively, with respect to both Obligors, the
“Collateral”), including:
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Documents;
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           all Equipment;
 
(e)           all Fixtures;
 
(f)           all General Intangibles;
 
(g)           all Goods;
 
(h)           all Instruments;
 
(i)           all Inventory;
 
(j)           all Investment Property;
 
(k)           all letters of credit of which an Obligor is the beneficiary,
Letter-of-Credit Rights and Supporting Obligations;
 
(l)           all Deposit Accounts with any bank or other financial institution
other than those maintained with a Senior Creditor;
 
(m)          all Assigned Contracts and Excluded Contract Proceeds;
 
(n)           all Receivables;
 
(o)           all of either Obligor’s interest as lessor under any lease;
 
(p)           all Commercial Tort Claims;
 
(q)           all Stock Rights;
 
(r)           all Farm Products; and
 
(s)           all accessions to, substitutions for and replacements, proceeds,
insurance proceeds and products of the foregoing, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto and any General Intangibles
at any time evidencing or relating to any of the foregoing; to secure the prompt
and complete payment and performance of the Secured Obligations.  The foregoing
liens and security interests are under and subject to the Senior Liens and the
rights of BMT and Keybank to the extent provided in the Intercreditor Agreements
or otherwise provided by law.
 
3.           Representations and WarrantiesEach Obligor represents and warrants
to PBGC as to itself that:
 
(a)           Title, Perfection and Priority. Such Obligor has good and valid
right and title in and power to transfer the Collateral owned by it and with
respect to which such Obligor has purported to grant a security interest
hereunder, free and clear of all liens except for Permitted Liens including the
Senior Liens and any other liens disclosed by it on Schedule 3(a) (the
“Disclosed Liens”), and has full power and authority to grant to PBGC the
security interest in such Collateral pursuant hereto.  
 
 
6

--------------------------------------------------------------------------------

 
 
When an appropriate financing statement naming such Obligor and indicating such
Collateral owned by it has been filed in the office of the Secretary of State of
its state of incorporation, PBGC will have a fully perfected security interest
in that Collateral of such Obligor in which a security interest may be perfected
by filing, subject only to Permitted Liens.
 
(b)           Type and Jurisdiction of Organization, Organizational and
Identification Numbers.  The type of entity of such Obligor, its state of
organization and its federal employer identification number are set forth in
Schedule 3(b).
 
(c)           Principal Location.  Such Obligor’s mailing addresses and the
locations of such Obligor’s place of business (if it has only one) or chief
executive office (if it has more than one place of business), are disclosed in
Schedule 3(c); such Obligor has no other places of business except those set
forth in Schedule 3(c).
 
(d)           Collateral Locations.  All of such Obligor’s locations where
Collateral is located are listed in Schedule 3(d).
 
(e)           Deposit Accounts.  All of such Obligors’ Deposit Accounts are
listed in Schedule 3(e).
 
(f)           Exact Names.  Such Obligor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Obligor’s
organizational documents, as amended, as filed with its state of organization.
 
(g)           Intellectual Property.  Such Obligor does not have any interest
in, or title to, any Patent, Trademark or Copyright except as set forth in
Schedule 3(g).
 
(h)           Commercial Tort Claims.  Such Obligor does not have any interest
in, or title to, any Commercial Tort Claim except as set forth in Schedule 3(h).
 
(i)           No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Obligor as debtor has been
filed or is of record in any jurisdiction, except with respect to the Senior
Liens and any Disclosed Liens.
 
4.           Covenants.  From the date of this Security Agreement, and
thereafter until this Security Agreement terminates, the Obligors agree that:
 
(a)           General.
 
(1)           Collateral Records.  The Obligors will maintain in accordance with
customary business practices complete and accurate books and records with
respect to the Collateral owned by the Obligors, and furnish to PBGC such
reports relating to such Collateral as PBGC shall from time to time reasonably
request.
 
 
7

--------------------------------------------------------------------------------

 
 
(2)           Authorization to File Financing Statements; Ratification.  The
Obligors hereby authorize PBGC to file, and if requested will deliver to PBGC,
all financing statements and other documents and take such other actions as may
from time to time be requested by PBGC in order to maintain a perfected security
interest in the Collateral owned by the Obligors subject only to Permitted
Liens.  Any financing statement filed by PBGC may be filed in any filing office
in any UCC jurisdiction and may (A) indicate each Obligor’s Collateral (i) as
all assets of such Obligor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (ii) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (B) contain any other information required by Part 5 of Article 9 of the UCC
for the sufficiency or filing or acceptance of any financing statement or
amendment, including without limitation (i) whether E&S or Spitz is an
organization, the type of organization and any organization identification
number issued to E&S or Spitz, and (ii) in the case of a financing statement
filed as a fixture filing or indicating an Obligor’s Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  The Obligors also agree to furnish any such
information to PBGC promptly upon request.  At PBGC’s request, the Obligors will
do and perform all acts and things PBGC reasonably deems necessary or
appropriate to perfect, or to give any necessary or appropriate notice of,
PBGC’s security interest in the Collateral.
 
(3)           Further Assurances.  The Obligors will, if so requested by PBGC,
furnish to PBGC, as often as PBGC reasonably requests, statements and schedules
further identifying and describing the Collateral owned by the Obligors and such
other reports and information in connection with its Collateral as PBGC may
reasonably request, all in such detail as PBGC may specify.  Each Obligor also
agrees to take any and all actions necessary to defend title to the Collateral
owned by it against all Persons and to defend the security interest of PBGC in
such Obligor’s Collateral and the priority thereof against any lien except
Permitted Liens.
 
(4)           Liens.  No Obligor will create, incur, or suffer to exist any lien
on the Collateral owned by it except (A) Permitted Liens, (B) the security
interests created by this Security Agreement (the “PBGC Security Interest”), and
(C) liens and security interests hereafter granted by an Obligor that are junior
in priority to the PBGC Security Interest.
 
(5)           Other Financing Statements.  The Obligors will not authorize the
filing of any financing statement naming E&S or Spitz as debtor covering all or
any portion of the Collateral owned by E&S or Spitz, except with respect to
Permitted Liens as expressly permitted by Section 4(a)(4).
 
(6)           Locations.  No Obligor will (A) maintain any material value of
Collateral owned by it at any location other than those locations listed on
Schedule 3(d), (B) otherwise change, or add to, such locations without 10 days’
prior written notice to PBGC, or (C) change its principal place of business or
chief executive office from the location identified on Schedule 3(c), without 10
days’ prior written notice to PBGC.
 
(7)           Compliance with Terms.  Each Obligor will perform and comply in
all material respects with all obligations in respect of the Collateral owned by
it and all agreements to which it is a party or by which it is bound relating to
such Collateral.
 
 
8

--------------------------------------------------------------------------------

 
 
(8)           Notice of Action.  The Obligors will notify PBGC of any legal
process levied against the Collateral or any other event which may materially
affect (A) the value, use or possession of the Collateral or (B) any of the
rights of PBGC in relation to the Collateral.
 
(9)           Disposition of Collateral.  No Obligor will sell, lease or
otherwise dispose of the Collateral owned by it outside the ordinary course of
its business without PBGC’s prior written consent.
 
(10)           Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name.  Each Obligor will:
 
(A)           preserve its existence and corporate structure as in effect on the
Effective Date, and
 
(B)           not change its jurisdiction of organization;
 
unless, in each such case, it shall have given PBGC not less than 15 days’ prior
written notice of such event or occurrence (or such shorter period as may be
acceptable to PBGC in its sole discretion).
 
(b)           Receivables.
 
(1)           Certain Agreements on Receivables.  The Obligors will not make or
agree to make any material discount, credit, rebate or other reduction in the
original amount owing on a Receivable or accept in satisfaction of a Receivable
materially less than the original amount thereof, except that, prior to the
occurrence of a Default, each Obligor may take any such action in accordance
with its usual and customary business practices in the ordinary course of its
business.
 
(2)           Collection of Receivables.  Except to any extent otherwise
expressly provided in this Security Agreement, each Obligor will use
commercially reasonable efforts to collect and enforce in accordance with its
usual and customary business practices, at its sole expense, all amounts due or
hereafter due to it under the Receivables owned by it.
 
(3)           Delivery of Invoices.  Each Obligor will deliver to PBGC promptly
upon PBGC’s request after the occurrence of a Default copies of invoices with
respect to each Account owned by such Obligor (but in the case of Spitz, only
after payment of all Senior Obligations secured by such Account), bearing such
language of assignment as PBGC may specify.
 
(4)           Disclosure of Counterclaims on Receivables.  If after the
occurrence of a Default (A) any discount, credit or agreement to make a rebate
or to otherwise materially reduce the amount owing on any Receivable owned by an
Obligor exists, or (B) if, to the knowledge of an Obligor, any dispute, setoff,
claim, counterclaim or defense exists or has been asserted or threatened with
respect to any such Receivable, such Obligor will promptly disclose such fact to
PBGC in writing.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Inventory and Equipment.  Each Obligor will do all things
necessary to maintain, preserve, protect and keep its Inventory and the
Equipment in good repair and working and saleable condition, except for damaged
or defective goods arising in the ordinary course of its business and except for
ordinary wear and tear in respect of such Equipment.
 
(d)           Delivery of Instruments, Securities, Chattel Paper and
Documents.  Promptly following PBGC’s request to either Obligor (but in the case
of Spitz, only after payment of all Senior Obligations to BMT secured by
Collateral described in this paragraph), such Obligor will (1) deliver to PBGC
the originals of all Chattel Paper, Securities and Instruments constituting
Collateral owned by such Obligor (if any then exist), (2) hold in trust for PBGC
upon receipt and immediately thereafter deliver to PBGC any such Chattel Paper,
Securities and Instruments constituting Collateral, and (3) deliver to PBGC (and
thereafter hold in trust for PBGC upon receipt and immediately deliver to PBGC)
any Document evidencing or constituting Collateral.
 
(e)           Uncertificated Pledged Collateral.  Promptly following PBGC’s
request to either Obligor (but in the case of Spitz, only after payment of all
Senior Obligations to BMT secured by Collateral described in this paragraph),
such Obligor will permit PBGC from time to time to cause the appropriate issuers
(and, if held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by such
Obligor not represented by certificates to mark its books and records with the
numbers and face amounts of all such uncertificated securities or other types of
Pledged Collateral not represented by certificates and all rollovers and
replacements therefor to reflect the lien of PBGC granted pursuant to this
Security Agreement.  Promptly following any such request, with respect to any
Pledged Collateral owned by such Obligor, such Obligor will take any actions
necessary to cause (1) the issuers of uncertificated securities which are
Pledged Collateral, and (2) any securities intermediary which is the holder of
any such Pledged Collateral, to cause PBGC to have and retain Control over such
Pledged Collateral.  Without limiting the foregoing, promptly following any such
request, such Obligor will, with respect to any such Pledged Collateral held
with a securities intermediary, cause such securities intermediary to enter into
a control agreement with PBGC, in form and substance satisfactory to PBGC,
giving PBGC Control.
 
(f)           Intellectual Property.  If, after the date hereof, either Obligor
obtains ownership rights to, including, but not limited to filing and acceptance
of a statement of use or an amendment to allege use with the United States
Patent and Trademark Office, or applies for or seeks registration of (other than
registration of an intent to use a Trademark), any new patentable invention,
Trademark or Copyright in addition to the Patents, Trademarks and Copyrights
described in Schedule 3(g), then such Obligor shall give PBGC notice thereof
within 10 days after obtaining such ownership rights.  The Obligors agree
promptly upon request by PBGC to execute and deliver to PBGC any supplement to
this Security Agreement or any other document requested by PBGC to evidence
Secured Party’s security interest in such new application or registration in a
form appropriate for recording in the applicable federal office.  Each Obligor
also hereby authorizes PBGC to modify this Security Agreement unilaterally
(i) by amending Schedule 3(g) to include any future Patents, Trademarks and/or
Copyrights of which PBGC receives notification from such Obligor pursuant
hereto, and (ii) by recording, in addition to and not in substitution for this
Security Agreement, a duplicate original of this Security Agreement containing
in Schedule 3(g) a description of such future Patents, Trademarks and/or
Copyrights.
 
 
10

--------------------------------------------------------------------------------

 
 
(g)           No Interference.  Each Obligor agrees that it will not interfere
with any right, power and remedy of PBGC provided for in this Security Agreement
or now or hereafter existing at law or in equity or by statute or otherwise, or
the exercise or beginning of the exercise by PBGC of any one or more of such
rights, powers or remedies, provided that the foregoing shall not limit
Obligors’ right in good faith to contest that a Default has occurred.
 
(h)           Notices to PBGC.  Within five days after the occurrence of any
Default (as defined below) or any event that with notice or passage of time or
both, would constitute a Default, the Obligors will provide PBGC with written
notice of such occurrence.
 
5.           Defaults.  The occurrence of any one or more of the following
events shall constitute a “Default” hereunder:
 
(a)           An Obligor fails to timely perform any of the covenants contained
in Sections 4(a)(4), (5), (9) or (10) of this Security Agreement.
 
(b)           An Obligor fails to timely provide any notice required under
Section 4(h) of this Security Agreement.
 
(c)           An Obligor fails to perform or observe any other term, covenant,
condition, undertaking or provision contained in this Security Agreement and
such failure, if capable of being cured, is not cured within 30 days after
written notice thereof from PBGC.
 
(d)           An Event of Default, as defined in any other PBGC Settlement
Document, occurs.
 
(e)           A material provision of any PBGC Settlement Document shall for any
reason cease to be valid, binding and enforceable with respect to either Obligor
in accordance with its terms, or either Obligor challenges the enforceability
hereof or thereof, or asserts in writing, or takes any action or fails to take
any action based on the assertion that any provision hereof or thereof has
ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest, mortgage or lien provided for herein
or therein shall cease to be a valid and perfected first priority security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein or therein).
 
(f)           Either Obligor dissolves, suspends, or discontinues doing
business.
 
6.           Remedies.  PBGC shall have the following rights and remedies
(subject in each case to the Intercreditor Agreements):
 
(a)           At any time a Default has occurred, PBGC shall have all rights and
remedies provided in this Security Agreement, the other PBGC Settlement
Documents, the UCC, and other applicable law, all of which rights and remedies
may be exercised without notice to or consent by the Obligors, except to any
extent that such notice or consent is expressly provided for hereunder or
required by applicable law and not waivable under such law (it being understood
and agreed by the Obligors that, to the fullest extent permitted by applicable
law, the Obligors hereby waive all such notice not expressly provided for
hereunder).  All rights, remedies and powers granted to PBGC hereunder, under
the UCC or other applicable law, are cumulative, not exclusive, and enforceable,
in PBGC’s sole discretion, alternatively, successively, or concurrently on any
one or more occasions, and shall include, without limitation, the right to apply
to a court of equity for an injunction to restrain a breach or threatened breach
by the Obligors of this Security Agreement or any other PBGC Settlement
Document.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the foregoing, at any time after a Default
occurs, PBGC may, in its sole discretion and without limitation: (1) accelerate
the payment of all Secured Obligations and demand immediate payment thereof to
PBGC whereupon (A) the Secured Obligations shall be immediately due and payable
without presentment, demand, protest or formalities of any kind, all of which
the Obligors hereby waive, and (B) the Secured Obligations shall accrue
interest, compounded daily, at the rate provided in 29 C.F.R. § 4062.7(c) (such
rate, compounded daily, the “Default Rate”), from the date of such Default until
paid in full, (2) with or without judicial process or the aid or assistance of
others, but in accordance with applicable law, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or any portion of the Collateral, (3) require the Obligors, at the Obligors’
expense, to assemble and make available to PBGC any part or all of the
Collateral at any place and time designated by PBGC, (4) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, (5) to the
fullest extent permitted by applicable law remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (6) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, office of PBGC or
elsewhere) at such prices or terms as PBGC may deem reasonable, for cash, upon
credit or for future delivery, with the PBGC having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of either Obligor,
which right or equity of redemption is hereby expressly waived and released by
each Obligor, or (7) exercise its statutory rights to enforce and collect the
Settled ERISA Liabilities (less any Installment payments made) under Title IV of
ERISA (including perfecting and enforcing liens under 29 U.S.C. § 1368).  If any
of the Collateral is sold or leased by PBGC upon credit terms or for future
delivery, the Secured Obligations will not be reduced as a result thereof until
payment therefor is finally collected by PBGC.  If notice of disposition of
Collateral is required by law, 10 days prior notice by PBGC to the Obligors
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of Collateral is to be made, shall be
deemed to be reasonable notice thereof and the Obligors waive any other
notice.  In the event PBGC institutes an action to recover any Collateral or
seeks recovery of any Collateral by way of prejudgment remedy, the Obligors
waive the posting of any bond which might otherwise be required.
 
(c)           At any time after a Default has occurred, PBGC may, in its sole
discretion, enforce each Obligor’s rights against any account debtor, in respect
of any Accounts or other Receivables.  Without limiting the generality of the
foregoing, PBGC may at such time or times (1) notify any or all account debtors,
secondary obligors or other obligors in respect thereof that Receivables have
been assigned to PBGC and that PBGC has a security interest therein and PBGC may
direct any or all account debtors to make payment of Receivables directly to
PBGC, (2) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Secured
Obligations, (3) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and PBGC shall not be liable
for its failure to collect or enforce the payment thereof nor for the negligence
of its agents or attorneys with respect thereto, and (4) take whatever other
action PBGC may deem necessary or desirable for the protection of its
interests.  At any time after a Default has occurred, at PBGC’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to PBGC and are payable directly
and only to PBGC, and the Obligors shall deliver to PBGC such originals of
documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as PBGC may require.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           To the extent that applicable law imposes duties on PBGC to
exercise remedies in a commercially reasonable manner (and such duties cannot be
waived under such law, each Obligor hereby waiving such duties to the fullest
extent permitted by law), the Obligors acknowledge and agree that it is not
commercially unreasonable for PBGC: (1) to fail to incur expenses reasonably
deemed significant by PBGC to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (2) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any governmental authority or other third party
for the collection or disposition of Collateral to be collected or disposed of,
(3) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (4) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (5) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (6) to contact other persons, whether or not in the
same business as the Obligors, for expressions of interest in acquiring all or
any portion of the Collateral, (7) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not such Collateral is of
a specialized nature, (8) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (9) to dispose of assets in wholesale rather than retail
markets, (10) to disclaim disposition warranties, (11) to purchase insurance or
credit enhancements to insure PBGC against risks of loss, collection or
disposition of Collateral or to provide to PBGC a guaranteed return from the
collection or disposition of Collateral, or (12) to the extent deemed
appropriate by PBGC, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist PBGC in the collection or
disposition of any of the Collateral. The Obligors acknowledge that the purpose
of this Section 6(d) is to provide non-exhaustive indications of actions and
omissions by PBGC which would not be commercially unreasonable in PBGC’s
exercise of remedies against the Collateral and that other actions or omissions
by PBGC will not be deemed commercially unreasonable solely or partly on account
of not being indicated in this Section 6(d).  Without limitation of the
foregoing, nothing contained in this Section 6(d) will be construed to grant any
rights to the Obligors or to impose any duties on PBGC that would not have been
granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 6(d).
 
 
13

--------------------------------------------------------------------------------

 
 
(e)           At any time after a Default has occurred, PBGC may apply the cash
proceeds of Collateral actually received by PBGC from any sale, lease,
foreclosure or other disposition of the Collateral to payment of the Secured
Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due or may hold such proceeds as cash collateral for the
Secured Obligations.  The Obligors shall remain liable to PBGC for the payment
of any deficiency with interest at the Default Rate and all costs and expenses
of collection or enforcement, including attorneys’ fees and expenses.
 
(f)           For the purpose of enabling PBGC to exercise its rights and
remedies hereunder, each Obligor hereby grants to PBGC, to the extent
assignable, an irrevocable, non-exclusive license (exercisable at any time after
a Default has occurred) without payment of royalty or other compensation to such
Obligor, to sue, assign, license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other intellectual property and general
intangibles now owned or hereafter acquired by such Obligor, wherever the same
may be located, including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof.
 
(g)           For the purpose of enabling PBGC to exercise the rights and
remedies hereunder at such time as PBGC shall be lawfully entitled to exercise
such rights and remedies, each Obligor hereby (1) grants to PBGC an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Obligor) to use, license or sublicense any Copyrights,
Patents, Trademarks or Licenses now owned or hereafter acquired by such Obligor,
and wherever the same may be located, but subject in the case of each license to
performance of all obligations of such Obligor in respect thereof, and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and (2) irrevocably agrees that PBGC may sell
any of such Obligor’s Inventory directly to any Person, including without
limitation Persons who have previously purchased such Obligor’s Inventory from
it and in connection with any such sale or other enforcement of PBGC’s rights
under this Security Agreement, may sell Inventory which bears any Trademark
owned by or licensed to such Obligor and any Inventory that is covered by any
Copyright owned by or licensed to such Obligor and PBGC may finish any work in
process and affix any Trademark owned by or licensed to such Obligor and sell
such Inventory as provided herein.
 
7.           No Responsibility.  Each Obligor acknowledges that the PBGC has no
responsibility for, and does not assume any of, such Obligor’s obligations or
duties under any agreement, instrument, general intangible or other contract or
obligation which is part of the Collateral or any obligation relating to the
acquisition, preparation or holding of the Collateral.
 
8.           Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against either Obligor for liquidation or reorganization, should either Obligor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of either Obligor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. 
 
 
14

--------------------------------------------------------------------------------

 
 
In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned (any payment or part thereof so rescinded, reduced,
restored or returned, an “Avoided Payment”), the Secured Obligations shall
automatically be reinstated and deemed reduced only by such amount paid and not
so rescinded, reduced, restored or returned.
 
9.           Termination. This Security Agreement shall continue in effect, and
the security interest granted hereby, the duties, covenants and liabilities of
the Obligors hereunder and all the terms, conditions and provisions hereof shall
continue to be fully operative until all of the Secured Obligations, including
any Avoided Payments, have been paid in full.  Upon termination of this Security
Agreement, PBGC shall, within 20 days of receiving from each Obligor a Notice of
Termination of the UCC-1 Financing Statement prepared by it at its sole expense,
file said documents, or otherwise file appropriate documents prepared by the
Obligors at the Obligors’ sole expense to withdraw or terminate liens, where
appropriate.
 
10.           Indemnity.  The Obligors assume liability for, and agree to
indemnify PBGC (and each of its employees, directors, and agents) against, and
on written demand to pay, or to reimburse PBGC for the payment of any or all
liabilities, obligations, losses, damages, penalties, claims, suits, actions,
costs, expenses, and disbursements, including reasonable legal fees and expenses
of any kind and nature imposed on, incurred by, or asserted against PBGC
relating to or arising out of this Security Agreement or any other PBGC
Settlement Document; provided, that the Obligors shall not be required to
indemnify PBGC against any of the foregoing that results from the gross
negligence or willful misconduct of PBGC (or any employee, director, or agent
thereof.)
 
11.           Miscellaneous.
 
(a)           Amendments.  This Security Agreement cannot be changed or
terminated orally and can only be modified upon the written consent of the Party
to be charged with such modification.
 
(b)           Counterparts.  This Security Agreement may be executed in one or
more counterparts and by different Parties on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  Delivery of an executed counterpart of this Security
Agreement by facsimile or emailed PDF file (to stanhecht@keightleyashner.com for
the Obligors; to Salembier.Cameo@pbgc.gov for PBGC) will be equally as effective
as delivery of an original executed counterpart of this Security Agreement. 
 
(c)           Choice of Law; Jurisdiction; Venue.  Except to any extent
preempted by federal law, the laws of the State of Utah (without giving effect
to its principles of conflicts of law) shall govern all matters relating to this
Security Agreement.  Each Party (a) consents to the non-exclusive jurisdiction
of the U.S. District Court for the District of Columbia and its appellate courts
for all matters relating to this Security Agreement, (b) consents that any
action or proceeding relating to this Security Agreement may be brought in any
such court, and (c) waives any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same.
 
(d)           Waiver of Jury Trial.  The Obligors hereby waive trial by jury in
any judicial proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract, or otherwise) in any way arising out of, related to,
or connected with the Secured Obligations, this Security Agreement, any other
PBGC Settlement Document, or the relationship established hereunder or
thereunder.
 
(e)           Entire Agreement. Except to the extent of any references herein to
any other PBGC Settlement Document, this Security Agreement (together with all
Schedules hereto) constitutes the entire and final agreement between the Parties
with respect to the matters provided for herein and no other agreement or
understanding exists between the Parties with respect to such matters.  PBGC
acknowledges and agrees that its rights and remedies hereunder are subject and
subordinate to certain rights and remedies of BMT and KeyBank as provided in the
applicable Intercreditor Agreements.  Each Obligor acknowledges and agrees that
it is not a party to, is not an intended third party beneficiary under, and has
no rights or remedies under or on account of the Intercreditor Agreements.
 
(f)           Notices.  All notices, demands, instructions, and other
communications required or permitted under this Security Agreement to any Party
(a “Notice”) must be provided in the same manner as required by Section 14 of
the Settlement Agreement.
 
(g)           Authority to Enter Agreement.   Each Party represents and warrants
that it has full power and authority to enter into this Security Agreement, that
all necessary corporate approvals have been granted and all other appropriate
action has been taken to cause them to possess such power and authority and that
this Security Agreement constitutes its legal, valid and binding obligation
enforceable against it.  Each signatory represents and warrants that he or she
is authorized to execute this Security Agreement on behalf of the Party for whom
he or she has signed.
 
(h)           In this Security Agreement, unless specifically otherwise provided
or the context otherwise requires, the singular includes the plural and the
plural the singular; the word “or” is deemed to include “and/or”; the words
“including”, “includes” and “include” are deemed to be followed by the words
“without limitation”; pronouns in masculine, feminine, or neuter genders include
any other gender; and references to sections, exhibits or schedules are to those
of this Security Agreement.  The words “herein,” “hereof,” “hereby,”
“hereunder,” “herewith,” and words of similar import refer to this Security
Agreement as a whole and not to any particular subdivision unless expressly so
limited.  Headings and captions in this Security Agreement are included for
convenience of reference only and do not constitute a part of this Security
Agreement for any other purpose.
 
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Security Agreement as of the
Effective Date.
 
EVANS & SUTHERLAND COMPUTER CORPORATION
PENSION BENEFIT GUARANTY CORPORATION
       
By:            /s/ David Bateman
By: /s/ Dana Cann
   
Name:        David Bateman
Name: Dana Cann
   
Title:          President & CEO
Title: Director, Corporate Finance and
 
Restructuring Department

 
SPITZ, INC.




By:           /s/ David Bateman


Name:      David Bateman


Title:        President & CEO
 
 
16

--------------------------------------------------------------------------------

 


SCHEDULES


Schedule 3(a) - Disclosed Liens


Personal Property


Senior Lien:  First priority security interest in all assets granted to The Bryn
Mawr Trust Company to secure Senior Obligations of Spitz to The Bryn Mawr Trust
Company.


Disclosed Liens:  None


Real Property


Mortgage on real property owned by Spitz, Inc., located at:
700 Brandywine Drive, Chadds Ford, PA 19317




Schedule 3(b) - Type and Jurisdiction of Organization, Organizational and Tax
Identification Numbers
Evans & Sutherland Computer Corporation
Corporation organized under the laws of the State of Utah
Federal Taxpayer Identification Number:  87-0278175


Spitz, Inc.
Corporation organized under the laws of the State of Delaware
Federal Taxpayer Identification Number:  23-1892719


Schedule 3(c) - Principal Location


Evans & Sutherland Computer Corporation
770 Komas Drive
Salt Lake City, UT 84108


Spitz, Inc.
700 Brandywine Drive
Chadds Ford, PA 19317




Schedule 3(d) - Collateral Locations


Evans & Sutherland Computer Corporation
770 Komas Drive
Salt Lake City, UT 84108
 
 
17

--------------------------------------------------------------------------------

 


Spitz, Inc.
700 Brandywine Drive
Chadds Ford, PA 19317


Schedule 3(e) - Deposit Accounts



Bank
Owner
Description
Account #
WELLS FARGO BANK
Evans & Sutherland
Checking operating
4761055243
WELLS FARGO BANK
Evans & Sutherland
Checking cash receipts
4761055250
WELLS FARGO BANK
Evans & Sutherland
Checking payroll
4132310343
WELLS FARGO BANK
Evans & Sutherland
Checking check disbursements
4123710493
WELLS FARGO BANK
Evans & Sutherland
Money market  LC collateral
3801563101
WELLS FARGO BANK
Evans & Sutherland
Checking credit card cash advances
4132322454
Bryn Mawr Trust
Spitz
Checking operating
1064314519
Bryn Mawr Trust
Spitz
Money market unrestricted cash
1065310276
Bryn Mawr Trust
Spitz
Money market LC collateral
2500084
Bryn Mawr Trust
Spitz
Checking payroll
1064313552
Bryn Mawr Trust
Spitz
Checking check disbursements
1064314527
M&T Bank
Spitz
Checking
990204685
Susquehanna Bank
Spitz
Money market
8517435



Schedule 3(g) - Intellectual Property


INTELLECTUAL PROPERTY RIGHTS
PATENTS
 
Name of Grantor
Patent Description
Patent Number
Issue Date
US Patent and Trademark Office
SYSTEM AND METHOD FOR ALIGNING RGB LIGHT IN A SINGLE-CHIP MODULATOR PROJECTOR
 
US 7,891,818
2/22/2011
US Patent and Trademark Office
SYSTEM AND METHOD FOR DISPLAYING STEREO IMAGES
US 7,675,513
3/9/2010
US Patent and Trademark Office
SHUTTERING SYSTEM FOR SCANNING PROJECTORS
US 7,628,327
12/8/2009
US Patent and Trademark Office
HIGH-RES IMAGING SYSTEM FOR SCANNED COLUMN PROJECTORS
US 7,420,177
9/2/2008
US Patent and Trademark Office
METHOD FOR TUNING A FIBER OPTIC COMPONENT
US 7,327,909
2/5/2008
US Patent and Trademark Office
Thermally-controlled fiber optic tuning and isolating device
US 7,215,840
5/8/2007
US Patent and Trademark Office
Tension-Controlled Fiber optic mechanical/thermal tuning and isolating device
US 7,197,200
3/27/2007
US Patent and Trademark Office
VIDEO DISPLAY SYSTEM UTILIZING GAMMA CORRECTION
US 7,038,735
5/2/2006
US Patent and Trademark Office
REFLECTION BARRIER FOR PANORAMIC DISPLAY
US 7,012,669
3/14/2006
US Patent and Trademark Office
ULTRA-HIGH RESOLUTION LIGHT MODULATION CONTROL SYSTEM AND METHOD
US 6,856,449
2/15/2005

 
 
18

--------------------------------------------------------------------------------

 
 
 

Name of Grantor  Patent Description Patent Number Issue Date
US Patent and Trademark Office
METHOD AND APPARATUS FOR CONTROLLING WAVELENGTH AND DOMINANT MODE IN FIBER
LASERS
US 6,868,212
3/15/2005
US Patent and Trademark Office
APPARATUS AND METHOD FOR FREQUENCY CONVERSION AND MIXING OF LASER LIGHT
US 6,763,042
7/13/2004
US Patent and Trademark Office
METHOD FOR RENDERING SHADOWS ON A GRAPHICAL DISPLAY
US 5,870,098
2/9/1999
US Patent and Trademark Office
SYSTEM AND METHOD FOR IMPROVING PIXEL UPDATE PERFORMANCE
US 5,841,447
11/24/1998
US Patent and Trademark Office
PLACEMENT TOOL FOR RETRO-REFLECTIVE CALIBRATION POINTS
US 5,825,538
10/20/1998
US Patent and Trademark Office
PROJECTION SCREEN WITH RETRO-REFLECTIVE CALIBRATION POINTS, PLACEMENT TOOL AND
METHOD
US 5,638,208
6/10/1997
US Patent and Trademark Office
SYSTEM AND METHOD FOR REDUCING  INTERPIXEL GAPS IN A DISPLAY
US 8,702,248
4/22/2014
US Patent and Trademark Office
SYSTEM AND METHOD FOR DISPLAYING A PLANAR IMAGE ON A CURVED SURFACE
US 8,358,317
1/22/2013
US Patent and Trademark Office
CALIBRATION SYSTEM AND METHOD FOR LIGHT MODULATION DEVICE
US 8,077,378
12/13/2011
Canadian Intellectual Property Office
METHOD FOR RENDERING SHADOWS ON A GRAPHICAL DISPLAY
CA 2,282,637
9/18/2007
United Kingdom Patent Office
METHOD FOR RENDERING SHADOWS ON A GRAPHICAL DISPLAY
UK 2,336,984
9/5/2001





PATENT APPLICATIONS
 
Name of Grantor
Patent Application
Application Filing Date
Application Serial Number
US Patent and Trademark Office
METHOD AND APPARATUS FOR GRAPHICAL USER INTERFACE INTERACTION ON A DOMED DISPLAY
July 19, 2013
13/987,379
US Patent and Trademark Office
SYSTEM AND METHOD FOR DISPLAYING DISTANT 3-D STEREO ON A DOME SURFACE
July 10, 2012
13/545,948



 
19

--------------------------------------------------------------------------------

 


TRADEMARKS
 
Name of Grantor
 
Trademark
 
Registration Date
 
Registration Number
US Patent and Trademark Office
DIGISTAR
July 18,1989
1548086
US Patent and Trademark Office
E&S DESIGN (CORP LOGO)
August 31, 1999
2274250
US Patent and Trademark Office
EVANS & SUTHERLAND
February 19, 2002
2538917
US Patent and Trademark Office
SPHERICAL 3D
February 8, 2011
3917474
US Patent and Trademark Office
VISIONDOME
July 16, 1996
1987133
Canadian Intellectual Property Office
EVANS & SUTHERLAND
October 10, 2003
TMA591853
Canadian Intellectual Property Office
THE POWER BEHIND THE SCENES
January 25, 2002
TMA556864
Canadian Intellectual Property Office
LASERWIDE
January 25, 2005
TMA631074
Canadian Intellectual Property Office
ESLP
June 19, 2007
TMA690172
Canadian Intellectual Property Office
DIGISTAR
September 11, 2001
TMA550595
Canadian Intellectual Property Office
E&S DESIGN (CORP LOGO)
October 23, 2003
TMA592967
ECT
DIGISTAR
April 18, 2001
1468628
ECT
EVANS & SUTHERLAND
February 13, 2001
1452242
Europe
ENVIRONMENT CREATION TOOL
March 5, 2007
4884805
Europe
EPX
January 25, 2007
004884383
Europe
ECT
September 26, 2007
004884367
Europe
TARGETVIEW
March 5, 2007
004884417
Europe
VISTAVIEW
March 5, 2007
004884433
Australia
DIGISTAR
August 24, 1999
778517
Japan
DIGISTAR
December 10, 1999
4342923





TRADEMARK APPLICATIONS
 
Name of Grantor
 
Trademark Application
 
Application Filing Date
 
Application Serial Number
NO APPLICATIONS
     





COPYRIGHTS
Name of Grantor
Copyright
Registration Date
Registration Number
US COPYRIGHT OFFICE
Cross 353 D7 circa 587 ORCA
July 22, 1987
MW-2-841
US COPYRIGHT OFFICE
Data Formatter
August 1, 1986
MW-2-033
US COPYRIGHT OFFICE
Delta Calculator
January 13, 1987
MW-2-289
US COPYRIGHT OFFICE
Depth Cue
January 13, 1987
MW-2-286
US COPYRIGHT OFFICE
Divider
January 13, 1987
MW-2-287
US COPYRIGHT OFFICE
DNA.1
April 21, 1986
MW-1-795
US COPYRIGHT OFFICE
Evans & Sutherland Computer Division ORCA (M) 1988 PMM5 Dec 88
December 26, 1989
MW-5-455

 
 
20

--------------------------------------------------------------------------------

 
 
 
Name of Grantor
 
Trademark Application
 
Application Filing Date
 
Application Serial Number
US COPYRIGHT OFFICE
Evans & Sutherland Computer Division ORCA (M) 1989 CX NID 23E
April 10, 1989
MW-4-552
US COPYRIGHT OFFICE
Evans & Sutherland Computer Division ORCA (M) 1989 IB 512E Sep 89
December 26, 1989
MW-5-456
US COPYRIGHT OFFICE
Evans & Sutherland Computer Division ORCA (M) 1989 PMMB 2E Apr 89
May 18, 1989
MW-4-779
US COPYRIGHT OFFICE
Evans & Sutherland Computer Division PIXP (M) 1989 PP 43 Oct 1989
November 14, 1989
MW-5-350
US COPYRIGHT OFFICE
Fifo/stack/bus controller
January 13, 1987
MW-2-284
US COPYRIGHT OFFICE
Fortran code generator
April 9, 1990
TX-2-869-817
US COPYRIGHT OFFICE
Fortran code generator.  By Evans & Sutherland
November 19, 1990
TX-3-178-110
US COPYRIGHT OFFICE
IU2 chip 4#
December 23, 1988
MW-4-296
US COPYRIGHT OFFICE
Link 8SP3E SEP 88 ORCA (M) 1987
November 18, 1988
MW-4-193
US COPYRIGHT OFFICE
Multiplier
January 13, 1987
MW-2-288
US COPYRIGHT OFFICE
ORCA (M) 1987 REG SP2 Aug 87
January 24, 1989
MW-4-305
US COPYRIGHT OFFICE
ORCA (MO 1988 Oct 1988 IB 374E
January 3, 1989
MW-4-326
US COPYRIGHT OFFICE
Pixel processor
January 13, 1987
MW-2-285
US COPYRIGHT OFFICE
PMM 4SP2 Jul 87 ORCA (M) 1987
August 20, 1987
MW-2-929
US COPYRIGHT OFFICE
REG SP@ Aug 87 ORCA (MO) 1987
October 4, 1988
MW-4-006
US COPYRIGHT OFFICE
Solid-state light modulator chip
September 1, 1987
MW-3-047
US COPYRIGHT OFFICE
3D SignGen
November 20, 2000
TX0005195937
US COPYRIGHT OFFICE
AccelGALAXY 2100
November 20, 2000
TX0005195957
US COPYRIGHT OFFICE
Airport Construction Tool
November 20, 2000
TX0005195936
US COPYRIGHT OFFICE
Database Creation Tool
November 20, 2000
TX0005195954
US COPYRIGHT OFFICE
Digistar V2.2
November 20, 2000
TX0005195938
US COPYRIGHT OFFICE
E&S Lighting 1200
November 20, 2000
TX0005195956
US COPYRIGHT OFFICE
E&S RAPIDsite
November 20, 2000
TX0005195961
US COPYRIGHT OFFICE
E&S Tornado 3000
November 20, 2000
TX0005195955
US COPYRIGHT OFFICE
EaSIEST
November 20, 2000
TX0005195942
US COPYRIGHT OFFICE
Ensemble Run Time Kernel
November 20, 2000
TX0005195952
US COPYRIGHT OFFICE
ESCP DCPC Software
November 20, 2000
TX0005195939
US COPYRIGHT OFFICE
ESCP Projector Software
November 20, 2000
TX0005195940
US COPYRIGHT OFFICE
Fire Engine Model
September 23, 2005
VA0001311696
US COPYRIGHT OFFICE
Flight to Integrator Converter with E&S multigen extensions
November 20, 2000
TX0005195947
US COPYRIGHT OFFICE
Flight Simulator Library
March 15, 2006
VA0001342776
US COPYRIGHT OFFICE
GLAZE
November 20, 2000
TX0005195959
US COPYRIGHT OFFICE
GT Decortor
November 20, 2000
TX0005195960
US COPYRIGHT OFFICE
Harmony Run Time Kernel
November 20, 2000
TX0005195958
US COPYRIGHT OFFICE
Integrator (Master Graph)
November 20, 2000
TX0005195946
US COPYRIGHT OFFICE
Integrator Application
November 20, 2000
TX0005195945
US COPYRIGHT OFFICE
Integrator to Harmony Optimized Graph Converter
November 20, 2000
TX0005195948

 
 
21

--------------------------------------------------------------------------------

 
 
 
Name of Grantor
 
Trademark Application
 
Application Filing Date
 
Application Serial Number
US COPYRIGHT OFFICE
Integrator-to-Mission-Function-Generator-Converter
November 20, 2000
TX0005195953
US COPYRIGHT OFFICE
Mission Function Generator Real time Software
November 20, 2000
TX0005195964
US COPYRIGHT OFFICE
Parametric Feature Editor
November 20, 2000
TX0005195966
US COPYRIGHT OFFICE
Sensor PP1.0 Application software (also Sensor Post Processor Software.irpp.exe
November 20, 2000
TX0005195965
US COPYRIGHT OFFICE
ShowMaker 5.0
November 20, 2000
TX0005195962
US COPYRIGHT OFFICE
E&S: SimFUSION ; Version 2.0
November 20, 2000
TX0005190551
US COPYRIGHT OFFICE
Terrain Construction Tool
November 20, 2000
TX0005195941
US COPYRIGHT OFFICE
Tile Mosaic Tool
November 20, 2000
TX0005195949
US COPYRIGHT OFFICE
Transposer (IDF based)
November 20, 2000
TX0005195950
US COPYRIGHT OFFICE
Vanguard Radar Application Software (also: RadarSrvc.exe, Srvc.exe)
November 20, 2000
TX0005195951
US COPYRIGHT OFFICE
Vistaview/Targetview VME Software
November 20, 2000
TX0005195963

 
COPYRIGHT APPLICATIONS
 
Name of Grantor
 
Copyright Application
 
Application Filing Date
 
Application Serial Number
NO APPLICATIONS
     





INTELLECTUAL PROPERTY LICENSES
 
Name of Grantor
 
Name of Agreement
 
Date of Agreement
 
Parties to Agreement
Evans & Sutherland Computer Corp.
Asset Purchase Agreement
February 7, 2006
Evans & Sutherland Computer Corp. and Rockwell Collins, Inc.
Fully-paid, royalty-free right and license to Rockwell Collins Inc.
Canadian Intellectual Property Office
METHOD FOR RENDERING SHADOWS ON A GRAPHICAL DISPLAY
CA 2,282,637
9/18/2007
United Kingdom Patent Office
METHOD FOR RENDERING SHADOWS ON A GRAPHICAL DISPLAY
UK 2,336,984
9/5/2001
US Patent and Trademark Office
VIDEO DISPLAY SYSTEM UTILIZING GAMMA CORRECTION
US 7,038,735
5/2/2006
US Patent and Trademark Office
METHOD FOR RENDERING SHADOWS ON A GRAPHICAL DISPLAY
US 5,870,098
2/9/1999
US Patent and Trademark Office
PLACEMENT TOOL FOR RETRO-REFLECTIVE CALIBRATION POINTS
US 5,825,538
10/20/1998
US Patent and Trademark Office
PROJECTION SCREEN WITH RETRO-REFLECTIVE CALIBRATION POINTS, PLACEMENT TOOL AND
METHOD
US 5,638,208
6/10/1997



Schedule 3(h) - Commercial Tort Claims


None


 
22

--------------------------------------------------------------------------------

 
